DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of a lithium-ion battery comprising silicon nanowires and further comprising a dopant including germanium and the silicon is mixed with tin; a cathode comprising lithium metal oxide comprising nickel having a core comprising the formula LiaNixAyBzO2 with a coating with Ni and an electrolyte comprising an ionic liquid comprising an imidazolium cation and a chloride anion in the reply filed on 11-18-2021 is acknowledged.  The traversal is on the ground(s) that it would be a burden to search all the possibilities.  This is not found persuasive because it would be a challenge to find all the possible species in one reference.  Therefore many combination of references would need to be searched for and used.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11-18-2021.
Newly submitted claims 33 and 34 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: They contain subject matter directed to silicon configured having an inner cavity portion surrounded by the silicon having a first and second diameter.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 33-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 12-15, 17-23, 25-27, 29-30, 32 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an anode comprising 31-85 wt% of silicon, does not reasonably provide enablement for any amount of silicon above 30 wt%.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly make the invention commensurate in scope with these claims. 
Claims 1-7, 12-15, 17-23, 25-27, 29-30, 32 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the lithium-ion battery configured to have an energy density of 800-900 Wh/L, does not reasonably provide enablement for an energy density of any amount above 800 Wh/L.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0046].

Claims 1-7, 12-15, 17-22, 26-27 and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolyte including an ionic liquid that comprises a cation and an anion, does not reasonably provide enablement for any electrolyte.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification only discusses a battery comprising an electrolyte comprising ionic liquid.
Claims 1-7, 12-15, 18-23, 25-27, 29-30, 32 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the anode comprising 31-85 wt% silicon to be configured to have a capacity per unit volume between 3400-4200 mAh/g, does not reasonably provide enablement for any anode comprising more than 30 wt% silicon.  The make the invention commensurate in scope with these claims. 
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an N:P ratio in the range of 1.2 to 4.0, does not reasonably provide enablement for any N:P ratio greater than 1.2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the lithium-ion battery has energy density in the range of 250 to 450 Wh/kg, does not reasonably provide enablement for any energy density greater than 250 Wh/kg.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1-7, 12-15, 17-23, 25-27, 29-30, 32 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
                                          Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-7, 12-15, 17-18, 26-27, 29-30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masarapu et al. (US 2015/0311525).              Masarapu et al. teaches in [0037], [0084] [00124], figure 1, a lithium ion battery a lithium ion battery (LiB) comprising an anode formed from silicon-based active materials with at least 75 wt % porous silicon; a cathode comprising a lithium metal oxide and an electrolyte disposed between the anode and the cathode where the electrolyte provides ionic conductivity and wherein the lithium ion battery is configured to have an energy density of 650-925 Wh/L [0037, 0122, 0143]{teaching claims 26-27}.  Masarapu et al. teaches in [0139-0140], in Table 2, wherein the lithium ion battery has a N:P ratio greater than 1.2-4.0 in batteries 3-4 and 6, having 30-40% additional negative electrode capacity to the positive electrode capacity for an N:P ratio of 1.3-1.4.  Masarapu et al. teaches in figure 1, [0037, 0041, 0063-0064, 0115 and 0124] that the negative electrodes may be formed from carbon-silicon core-shell nanowires, silicon nanoparticles coated with carbon, silicon-based active materials in a blend with graphite carbon nanotubes as well is silicon polymer mixtures using polyimide with the silicon nanoparticles may have an average primary particle diameter of no more than 500 nm.  Masarapu et al. teaches in claim 7 and claim 15 in [0060, 0065-0066, 0086-0087 and 0115], wherein the silicon nanowire can further have a dopant teaching that germanium, tin and related alloys may be substituted with the nano-structured silicon which may be doped and the silicon and tin has the Formula SixSnqMyCz where M being a metal including magnesium or iron and the amount of tin can be present in the little as 0 to include lowercase x=q and thus teaching 100:1.  Masarapu et al. teaches claims 12-14 st charge capacity of 3000-3900 mAh/g. Masarapu et al. teaches in [0086-0089] when the lithium metal oxide comprises Li1+bNiMnCoAO2-z.  Masarapu et al. teaches claims 29-30, figures 2a-2c and [0005, 0043, 0054 and 0056], that the battery may be formed into standard commercial shape such as a cylinder, a pouch or a prismatic cell and that high-power lithium ion batteries have applications such as for power tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727